               Case 3:17-cv-00438-EWD        Document 110       05/04/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF LOUISIANA



 A.R.,

                   Plaintiff,
                                                        Case No. 3:17-cv-00438-EWD
          v.

 CITY OF BATON ROUGE, et al.,

                   Defendants.



                PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO DEPOSE
                       PRISONER GLADUE ISTRE ON MAY 12, 2021

         In accordance with Fed. R. Civ. P. 30(a)(2)(B), Plaintiff A.R. moves this Court to grant

her leave to take the deposition of Mr. Gladue Joseph Istre, who is currently detained in the

Bossier Maximum Security Facility in Plain Dealing, Louisiana.

         In the course of discovery, Plaintiff received a document that suggests Mr. Istre has

knowledge of intelligence-gathering efforts by law enforcement agencies during the protests of

July 9, 2016, including such efforts aimed at A.R.’s father. Mr. Istre awaits trial in the Twenty-

sixth Judicial District Court on unrelated charges and is detained in the Bossier Maximum

Security Facility subject to a $1 million bond.

         Undersigned counsel contacted Warden Boyer and Sergeant Evans of the Bossier Parish

Sheriff’s Office and confirmed that BPSO could accommodate a deposition with a court reporter

attending via Zoom or other video conferencing method on the afternoon of May 12, 2021.

Undersigned counsel have consulted with opposing counsel and confirmed that they would be
           Case 3:17-cv-00438-EWD          Document 110       05/04/21 Page 2 of 2




able to attend and that they do not oppose this motion. A proposed subpoena is attached as an

exhibit to this motion.

       For these reasons, A.R. respectfully requests that the Court grant her leave to depose Mr.

Istre at the Bossier Maximum Security Facility on May 12, 2021.




Respectfully submitted,


     /s/ Gideon T. Carter III                          /s/ James W. Craig
     Gideon T. Carter, III, La. Bar No. 14136          James Craig, La. Bar No. 33687
     Co-Lead Counsel                                   Co-Lead Counsel
     PO Box 80264                                      Roderick & Solange MacArthur
     Baton Rouge LA 70898-0264                         Justice Center
      (225) 214-1546 (p) / (225) 341-8874 (f)          4400 S. Carrollton Avenue
     gideontcarter3d@gmail.com                         New Orleans LA 70119
                                                       (504) 620-2259 (p) / (504) 208-3133 (f)
                                                       jim.craig@macarthurjustice.org


     /s/ Eric A. Foley                                 /s/ S. Mandisa Moore-O’Neal
     Eric A. Foley, La. Bar No. 34199                  S. Mandisa Moore O’Neal, La. Bar No. 35256
     Roderick & Solange MacArthur                      8818 Jeanette Street
     Justice Center (see above)                        New Orleans LA 70118
     eric.foley@macarthurjustice.org                    (504) 475-8046 (p)
                                                       smandisa85@gmail.com



     /s/ Hannah A. Lommers-Johnson
     Hannah A. Lommers-Johnson
     La. Bar No. 34944
     Roderick & Solange MacArthur
     Justice Center (see above)
     hannah.lommersjohnson@macarthurjustice.org




Counsel for Plaintiff A.R.
